DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 11-6-2020. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2021/0036822, to Lyu et al. (“Lyu”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2020/0015200, to Vilaipornsawai et al. (“Vilaipornsawai”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2020/0280409, to Grant et al. (“Grant”), which is newly cited with this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) as anticipated by Lyu: Claims 1-8, 16, 17, and 20.
35 U.S.C. § 103 as obvious over Lyu in view of Vilaipornsawai: Claims 9-15.
35 U.S.C. § 103 as obvious over Lyu in view of Grant: Claims 18 and 19.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/9/2021 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.
The information disclosure statement filed 6/22/2021 fails to fully comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. There is no copy of foreign document EP 3667943 filed. This citation has not been considered but the rest of the information disclosure statement is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyu.

Regarding claim 1, Lyu teaches:
A method (Lyu, Fig. 13, ¶¶ 232-237) comprising: 
receiving, by a wireless device based on a transmission configuration indication (TCI) state, downlink control information (DCI) comprising an indication of a sounding reference signal (SRS) resource (Lyu, Fig. 13, step 1310, ¶¶ 174-176, 192-195, 232, 234, the UE (i.e., the claimed “wireless device”) receives configuration information that can include SRS resource indicators (SRIs) received in DCI and which configuration is based on a TCI state, see ¶¶ 80, 86);
determining, based on the SRS resource, a first uplink spatial domain transmission filter for one or more first repetition occasions for a transport block (Lyu, Fig. 13, step 1320, ¶¶ 136-139, 192-195, 207-209, based on the entirety of Lyu, in particular the UL descriptions (see ¶¶ 192-195), the UE receives the SRI configuration and uses that to determine a corresponding beam for transmissions, where the beam teaches the claimed “uplink spatial domain transmission filter” (see Spec. as filed ¶ 213), and Lyu teaches that an uplink transmission is “a transport block” (see Lyu, ¶¶ 130, 136-137));
determining, based on the TCI state, a second uplink spatial domain transmission filter for one or more second repetition occasions for the transport block (Lyu, Fig. 13, step 1320, ¶¶ 80, 232, similar to those portions cited above for the “first repetition occasions”, Lyu makes it clear that the same steps/process may be used for “second repetition occasions” (see ¶ 232, “the UE receives configuration information for a single TCI state or SRI value for a first TO [(“transmission opportunity”)] and additional TCI states or SRI values for additional TOs”), thus, as described in Lyu, ¶¶ 174-176, 192-195, not only can SIRs be used to configured repetition occasions, but so too can TCI states);
transmitting, via the one or more first repetition occasions and based on the first uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1330, ¶ 236); and 
transmitting, via the one or more second repetition occasions and based on the second uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1340, ¶ 237).

Regarding claim 16, Lyu teaches:
A method (Lyu, Fig. 13, ¶¶ 232-237) comprising: 
receiving, by a wireless device, a medium access control element (MAC CE) activating one or more transmission configuration indication (TCI) states (Lyu, Fig. 13, step 1310, ¶ 234, the UE (i.e., the claimed “wireless device”) receives configuration information, such as a MAC CE that activates TCI states (see ¶ 30)); 
receiving, based on a first TCI state of the one or more TCI states, downlink control information (DCI) (Lyu, Fig. 13, step 1310, ¶¶ 174-176, 192-195, 232, 234, the UE also receives configuration information in the form of a DCI based on the TCI state information, see ¶¶ 80, 86); 
determining, based on the first TCI state, a first uplink spatial domain transmission filter, for one or more first repetition occasions for a transport block; determining, based on a second TCI state of the one or more TCI states, a second uplink spatial domain transmission filter, for one or more second repetition occasions for the transport block (Lyu, Fig. 13, step 1320, ¶¶ 80, 232, Lyu makes it clear that “the UE receives configuration information for a single TCI state … for a first TO [(“transmission opportunity”)] and additional TCI states … for additional TOs”), thus, as described in Lyu, ¶¶ 174-176, 192-195, repetition occasions using different beams are configured using corresponding TCI states for uplink transmissions, where the beam teaches the claimed “uplink spatial domain transmission filter” (see Spec. as filed ¶ 213), and an uplink transmission is “a transport block” (see Lyu, ¶¶ 130, 136-137));
transmitting, via the one or more first repetition occasions and based on the first uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1330, ¶ 236); and 
transmitting, via the one or more second repetition occasions and based on the second uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1340, ¶ 237).

Regarding claim 2, which depends from claim 1, Lyu teaches “receiving a medium access control control element (MAC CE) activating the TCI state,” as recited in the claim. Lyu, Fig. 3, 4, ¶¶ 80, 154-158, 161, the TCI states are activated by a MAC CE.

Regarding claim 3, which depends from claim 1, Lyu further teaches that “the determining the first uplink spatial domain transmission filter comprises determining the first uplink spatial domain transmission filter based on a spatial domain transmission filter used for a transmission of an SRS via the SRS resource,” as recited in the claim. Lyu, ¶¶ 174-176, 192-195, SIRs and associated beams (i.e., filters) be used to configure repetition occasions.

Regarding claim 4, which depends from claim 1, Lyu further teaches “the determining the second uplink spatial domain transmission filter comprises determining the second uplink spatial domain transmission filter based on a spatial domain transmission filter used for receiving the DCI,” as recited in the claim. Lyu, ¶¶ 25, 137, 159-161, 192-195, information received in a DCI (e.g., TCI states, SRIs) and associated beams (i.e., filters) be used to configure repetition occasions.

Regarding claim 5, which depends from claim 1, Lyu further teaches “receiving one or more indications of a quantity of a plurality of repetition occasions of the transport block, wherein the plurality of repetition occasions comprises the one or more first repetition occasions and the one or more second repetition occasions,” as recited in the claim. Lyu, ¶¶ 125, 131, 138-139, the configuration includes an indication of the number of repetitions (i.e., transmission occasions), which includes the first and second, such as in Fig. 13, steps 1330, 1340.

Regarding claim 6, which depends from claim 1, Lyu further teaches “each of the one or more first repetition occasions and the one or more second repetition occasions comprises a same radio resource allocation for the transport block,” as recited in the claim. Lyu, Figs. 7, 8 shows different resource allocations 730, 830 used for transmitting the repetition (i.e., transmission occasions), see also ¶¶ 205, 210.

Regarding claims 7 and 20, which depend from claims 1 and 16, respectively, Lyu further teaches “the one or more first repetition occasions and the one or more second repetition occasions are time division multiplexed,” as recited in both claims. Lyu, Figs. 7, 8, 13, the different repetitions (i.e., transmission occasions) are transmitted in a time multiplexed fashion, see ¶¶ 205, 210, 236, 237.

Regarding claim 8, which depends from claim 1, Lyu further teaches “the transmitting the transport block based on the first uplink spatial domain transmission filter comprises transmitting the transport block via a first uplink beam; and the transmitting the transport block based on the second uplink spatial domain transmission filter comprises transmitting the transport block via a second uplink beam,” as recited in the claim. Lyu, Fig. 13, steps 1330, 1340, ¶¶ 236, 237, the transport blocks (an uplink transmission is “a transport block,” see Lyu, ¶¶ 130, 136-137) are transmitted in different beams; see also Figs. 7, 8, ¶¶ 205, 210.

Regarding claim 17, which depends from claim 16, Lyu further teaches “the determining the first uplink spatial domain transmission filter comprises determining the first uplink spatial domain transmission filter based on a spatial domain transmission filter used for receiving the DCI,” as recited in the claim. Lyu, ¶¶ 25, 137, 159-161, 192-195, information received in a DCI (e.g., TCI states, SRIs) and associated beams (i.e., filters) be used to configure repetition occasions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Vilaipornsawai, both of which are in the same field of beam configuration as the claimed invention.

Regarding claim 9, Lyu teaches:
A method (Lyu, Fig. 13, ¶¶ 232-237) comprising: 
receiving, by a wireless device (Lyu, Fig. 13, step 1310, ¶ 234): 
… downlink control information (DCI) … indicating a first sounding reference signal (SRS) resource; and … indicating a second SRS resource (Lyu, Fig. 13, step 1310, ¶¶ 174-176, 192-195, 232, 234, the UE (i.e., the claimed “wireless device”) receives configuration information that can include SRS resource indicators (SRIs) received in respective DCIs, see ¶¶ 86, 137-148, 192-195); 
determining: based on the first SRS resource, a first uplink spatial domain transmission filter for one or more first repetition occasions for a transport block; and based on the second SRS resource, a second uplink spatial domain transmission filter, for one or more second repetition occasions for the transport block (Lyu, Fig. 13, step 1320, ¶¶ 136-139, 192-195, 207-209, based on the entirety of Lyu, in particular the UL descriptions (see ¶¶ 192-195), the UE receives the SRI configuration and uses that to determine a corresponding beam for transmissions, where the beam teaches the claimed first and second “uplink spatial domain transmission filter” (see Spec. as filed ¶ 213), and Lyu teaches that an uplink transmission is “a transport block” (see Lyu, ¶¶ 130, 136-137)); and 
transmitting, via the one or more first repetition occasions and based on the first uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1330, ¶ 236); and 
transmitting, via the one or more second repetition occasions and based on the second uplink spatial domain transmission filter, the transport block (Lyu, Fig. 13, step 1340, ¶ 237).

Lyu does not teach the additional limitations of claim 9. However, Vilaipornsawai remedies this and teaches that “first downlink control information (DCI), from a first transmission reception point (TRP)” and “second DCI, from a second TRP” are received. Vilaipornsawai, ¶ 56, for each configuration, such as the SRS of Lyu, a separate DCI is received from a respective TRP. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the separate DCIs from respective TRPs of Vilaipornsawai with the system of Lyu to configure multiple TRPs, and thus, “enhancing data channel reliability using multiple transmit receive points (TRPs).” See Vilaipornsawai, ¶ 1.

Regarding claim 10, which depends from claim 9, Lyu further teaches “receiving a medium access control control element (MAC CE) activating a first transmission configuration indication (TCI) state and a second TCI state, wherein the receiving the … DCI comprises receiving the … DCI based on the … TCI state” as recited in the claim. Lyu, ¶¶ 83, 154. As noted above in the rejection of claim 9, Lyu does not necessarily teach that the “the receiving the first DCI comprises receiving the first DCI based on the first TCI state, and wherein the receiving the second DCI comprises receiving the second DCI based on the second TCI state,” as more particularly recited in claim 10. Even so, Vilaipornsawai teaches receiving multiple DCIs from respective TRPs, and when read in combination with Lyu, one of ordinary skill in the art before the effective filing date would have found it obvious that the multiple DCIs are received based on respective TCI states. See Lyu, ¶¶ 83, 154, and Vilaipornsawai, ¶ 56, for each configuration, such as the SRS of Lyu, a separate DCI is received from a respective TRP. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the separate DCIs from respective TRPs of Vilaipornsawai with the system of Lyu to configure multiple TRPs, and thus, “enhancing data channel reliability using multiple transmit receive points (TRPs).” See Vilaipornsawai, ¶ 1.

Regarding claim 11, which depends from claim 9, Lyu further teaches “the determining the first uplink spatial domain transmission filter comprises determining the first uplink spatial domain transmission filter based on a spatial domain transmission filter used for a transmission of an SRS via the first SRS resource,” as recited in the claim. See Lyu, ¶¶ 174-175, the beam (i.e., filter) used for a particular transmission opportunity uplink SRS is determined from the SRI.

Regarding claim 12, which depends from claim 9, Lyu further teaches “the determining the second uplink spatial domain transmission filter comprises determining the second uplink spatial domain transmission filter based on a spatial domain transmission filter used for a transmission of an SRS via the second SRS resource,” as recited in the claim. See Lyu, ¶¶ 174-175, the beam (i.e., filter) used for a particular transmission opportunity uplink SRS is determined from the SRI.

Regarding claim 13, which depends from claim 9, Lyu further teaches “receiving one or more indications of a quantity of a plurality of repetition occasions of the transport block, wherein the plurality of repetition occasions comprises the one or more first repetition occasions and the one or more second repetition occasions,” as recited in the claim. Lyu, ¶¶ 125, 131, 138-139, the configuration includes an indication of the number of repetitions (i.e., transmission occasions), which includes the first and second, such as in Fig. 13, steps 1330, 1340.

Regarding claim 14, which depends from claim 9, Lyu further teaches “the one or more first repetition occasions and the one or more second repetition occasions are time division multiplexed,” as recited in the claim. . Lyu, Figs. 7, 8, 13, the different repetitions (i.e., transmission occasions) are transmitted in a time multiplexed fashion, see ¶¶ 205, 210, 236, 237.

Regarding claim 15, which depends from claim 9, Lyu further teaches “each of the one or more first repetition occasions and the one or more second repetition occasions comprises a same radio resource allocation for the transport block,” as recited in the claim. Lyu, Figs. 7, 8 shows different resource allocations 730, 830 used for transmitting the repetition (i.e., transmission occasions), see also ¶¶ 205, 210.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyu in view of Grant, both of which are in the same field of beam configuration as the claimed invention.

Regarding claim 18, which depends from claim 16, Lyu does not explicitly teach the additionally recited limitations of the claim. Grant remedies this and teaches “the determining the second uplink spatial domain transmission filter comprises determining the second uplink spatial domain transmission filter based on a spatial domain transmission filter used for a transmission of a reference signal associated with the second TCI state,” as recited in claim 18. Grant, ¶¶ 19, 20, the SRS (a transmitted reference signal) associated with a particular TCI state is used to determine a beam (i.e., filter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining a filter using the beam in which the SRS is transmitted, as in Grant, with the system of Lyu to reduce configuration and signaling overhead since the UE will already be aware of the beam parameters. See id.

Regarding claim 19, which depends from claim 16, Lyu does not explicitly teach the additionally recited limitations of the claim. Grant remedies this and teaches “the determining the second uplink spatial domain transmission filter comprises determining the second uplink spatial domain transmission filter based on a spatial domain transmission filter used for a reception of a reference signal associated with the second TCI state,” as recited in claim 19. Grant, ¶ 18, the CSI-RS (a received reference signal) associated with a particular TCI state is used to determine a beam (i.e., filter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determining a filter using the beam in which the CSI-RS is received, as in Grant, with the system of Lyu to reduce configuration and signaling overhead since the UE will already be aware of the beam parameters. See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2020/0145998, 2021/0184819, 2020/0313747, and 2021/0105751 describe various ways in which beams are configured.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413